DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/Election
In response to the communication received on March 22, 2022, from Alexander H. Spiegler, the election, with traverse, of the invention of Group I, claims 1-8 and 24, is acknowledged. 
	The traversal is based on the argument that the subject matter of Groups I, II, and IV overlap and thus would not constitute a search and/or examination burden to examine these claims together (Response, page 2, penultimate paragraph). 
	Applicants’ arguments have been carefully considered but they are not persuasive. Briefly, and as described in the Office Action dated 01/24/2022, while inventions I-III are directed to related products, the invention of Group I is directed to recombinant nucleic acid molecules, which are morphologically, biochemically and physiologically different from the transgenic plants, cells, and seed of Group II, and from the polypeptides of Group III. The three groups also have different CPC classifications. Furthermore, inventions (i) I-III and (ii) IV are related as product(s) and process of using the product(s). In the instant case the products as claimed can be used for transforming E. coli in a method of identifying a nucleotide sequence encoding a protein having protoporphyrinogen oxidase activity, and a method of identifying a nucleotide sequence encoding a protein having herbicide-insensitive protoporphyrinogen oxidase activity, in a process that does not require the method steps of Group IV.
	The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-24 are pending. 
Claims 9-23 have been withdrawn for being directed to non-elected invention(s).
Claims 1-8 and 24 are examined in this Office action. 

Claim Interpretation
Instant SEQ ID NO:1 is 100% identical to the Pseudomonas fluorescens 4-hydroxyphenylpyruvate dioxygenase protein sequence with a NCBI/GenBank accession number WP_021493116 (ver. WP_021493116.1), published 28 November 2019; see alignment below.
ALIGNMENT OF INSTANT SEQ ID NO:1 AND WP_021493116

    PNG
    media_image1.png
    536
    773
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claim 4 is rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
The claim is broadly drawn to a recombinant nucleic acid molecule encoding a 4-hydroxyphenylpyruvate dioxygenase (HPPD) protein consisting of an amino acid sequence having at least 53% sequence identity to SEQ ID NO:1, and comprising a proline at the amino acid position corresponding to amino acid position 335 of SEQ ID NO:1 and a tyrosine at the position corresponding to amino acid position 336 of SEQ ID NO:1, and wherein said HPPD protein is tolerant to an HPPD inhibitor herbicide. 
	Instant SEQ ID NO:1 is from Pseudomonas fluorescens; see Sequence Listing, and see supra. 
	Applicants describe a nucleic acid encoding a Pseudomonas fluorescens HPPD mutant, (HPPD PfEvo33 mutant), which was mutagenized at positions 334 and 336 (Example 1, pages 66-67). Applicants describe further mutagenizing said PfHPPD mutant. 
	Table 1 at pages 27-28 describes amino acid substitutions of the reference HPPD proteins and the HPPD proteins according to the invention relative to SEQ ID NO:1.
	Applicants describe the production and purification of HPPD proteins and the determination of HPPD activity in the presence of HPPD inhibitor herbicides (Example 2, pages 67-69).
	Applicants describe mutagenizing said PfHPPD mutant, for example by introducing single amino acid substitutions at positions 215, 335, 336, 339, and 340 relative to SEQ ID NO:1, and the evaluation of the tolerance of these HPPD variants to diketonitrile (DKN), tembotrione (TBT), mesotrione (MST), and Cmpd. 2 (Table 4, pages 71-72).
	Applicants describe further mutagenizing said PfHPPD mutant, for example by introducing single amino acid substitutions at positions 200, 215, 226, 335, 336, 339, and 340 relative to SEQ ID NO:1, and the evaluation of the tolerance of these HPPD variants to Cmpd. 1 (2-methyl-N-(5-methyl-1,3,4-oxadiazol-2-yl)-3-(methylsulfonyl)-4- (trifluoromethyl) benzamide), Cmpd. 2 (2-chloro-3-ethoxy-4-(methylsulfonyl)-N-(1-methyl-1H-tetrazol-5-yl)benzam- ide), Cmpd. 3 (4-(difluoromethyl)-2-methoxy-3-(methylsulfonyl)-N-(1-methyl-1H-te- trazol-5-yl)benzamide), Cmpd. 4 (2-chloro- 3-(methylsulfanyl)-N-(1-methyl-1H-tetrazol-5-yl)-4-(trifluoromethyl)benzam- ide), and Cmpd. 5 (2-(methoxymethyl)-3- (methylsulfinyl)-N-(1-methyl-1H-tetrazol-5-yl)-4 (trifluoromethyl)benzamide) (Table 12, pages 78-79).
	With the exception of the introduced several single-point-amino acid-mutations, Applicants have not adequately described or reduced to practice the genus of recombinant nucleic acid molecules encoding any possible HPPD with 53% identity to SEQ ID NO:1 and having the recited substitutions and the claimed function of conferring tolerance to all possible HPPD inhibitor herbicides. 
	Instant SEQ ID NO:1 is 358 amino acids long. Describing and reducing to practice a genus of polypeptides with all possible single amino acid substitutions relative to the 358-amino-acids-long polypeptide of SEQ ID NO:1 would require describing and reducing to practice 19358 polypeptide sequences. Polypeptides consisting of an amino acid sequence 53% identical to SEQ ID NO:1 would have up to 168 random amino acid substitutions relative to SEQ ID NO:1. Accordingly, 168 x 19358 amino acid sequences would need to be described and reduced to practice; most of which were not in Applicants’ possession at the time of filing. The instant Specification fails to provide guidance for which amino acids of SEQ ID NO:1 can be substituted, and to which amino acids, and also which amino acids must not be changed, to maintain the functional activity of the encoded protein. The Specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and/or additions and still produce a functional protein.  
	Describing and reducing to practice the claimed genus of amino acid substitutions in the protein of SEQ ID NO:1 is unpredictable. While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein, the positions within the protein’s sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited. Certain positions in the sequence are critical to the protein’s structure/function relationship, for example various sites or regions directly involved in binding, activity, and in providing the correct three-dimensional spatial orientation of binding and active sites. These regions can tolerate only relatively conservative substitutions or no substitutions at all. See Keskin et al., 2004, A new, structurally nonredundant, diverse data set of protein–protein interfaces and its implications, Protein Science 13: 1043-1055 (see IDS filed 08/12/2019), who teach that proteins with similar structure may have different functions (Abstract; pages 1043-1044). See also Guo et al., 2004, Protein tolerance to random amino acid change, Proceedings of the National Academy of Sciences USA 101: 9205-9210 (see IDS filed 08/12/2019), who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its inactivation (Abstract; page 9206; Table 1). In the instant case, such a probability factor will be much higher as the claim encompasses more than a single amino acid change in the protein of SEQ ID NO:1. Furthermore, Thornton et al., 2000, From structure to function: approaches and limitations, Nature Structural Biology, structural genomic supplement, November 2000: 991-994 (see IDS filed 08/12/2019), teach that structural data may carry information about the biochemical function of a protein, while its biological role in the cell or organism is much more complex and additional experimentation is needed to elucidate actual biological function (page 992). Thus, the Specification fails to overcome the unpredictability of reducing to practice the large numbers of amino acid deletions/substitutions/insertions/additions in the protein of SEQ ID NO:1, as it does not provide an adequate description of the proteins with the recited large amino acid substitutions relative to SEQ ID NO:1.
	Further, the structural feature of the recited substitutions is not sufficient to set forth the requisite structure-function relationship for the claimed genus: although it is well-known that HPPD has a number of highly conserved regions, including the C-terminus encompassing G336 (see, for example, Boudec et al., United States Patent No. 6,245,968 B1, published 12 June 2001; see IDS filed 08/12/2019), there are no teachings either in the Specification or the prior art as to which minimum portion of the PfHPPD would be necessary and sufficient to ensure that it is both enzymatically active and tolerant to an inhibitor.  For these reasons, it is unclear whether at the time of filing, Applicants were in possession of the instant invention as broadly claimed. 
	The Applicants fail to describe and reduce to practice a representative number of sequences of recombinant HPPDs or mutant HPPDs having at least 53% sequence identity to SEQ ID NO:1, which would confer the required function of tolerance to all possible HPPD inhibitor herbicides. 
	Given Applicants have provided very vague description of the method steps or structures that would link the broadly claimed yet unspecified compositions with the recited function(s), it remains unclear what features or method steps are capable of performing the claimed tolerance to all possible HPPD inhibitor herbicides. The Specification fails to provide an adequate written description to support the breadth of the claim. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/menu/written.pdf.

Summary
Claims 1-8 and 24 are deemed free of prior art, given the failure of the prior art to teach or reasonably suggest a recombinant nucleic acid molecule encoding a 4-hydroxyphenylpyruvate dioxygenase (HPPD) protein consisting of an amino acid sequence having at least 53% sequence identity to SEQ ID NO:1, and comprising a proline at the amino acid position corresponding to amino acid position 335 of SEQ ID NO:1 and a tyrosine at the position corresponding to amino acid position 336 of SEQ ID NO:1, and wherein said HPPD protein is tolerant to an HPPD inhibitor herbicide; in view of the unpredictability inherent in the claimed compositions and methods as described above. 
	The closest prior art is: (i) Busch et al., United States Patent Application Publication No. 2011/0039706 A1, published 17 February 2011 (see IDS filed 08/12/2019); and (ii) Boudec et al., United States Patent No. 6,245,968 B1, published 12 June 2001 (see IDS filed 08/12/2019). These references teach in general terms the concept of using a nucleic acid sequence encoding mutated HPPD for obtaining plants which are resistant to HPPD inhibitor herbicide; but they do not teach or reasonably suggest the instantly claimed compositions and methods. 
No claim is allowed.

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663


/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663